United States Court of Appeals
                       For the First Circuit


No. 03-1806

      MARGARITA RIVERA CASTILLO, CARLOS T. RAVELO GUERRERO,
              AND CONJUGAL PARTNERSHIP RAVELO-RIVERA

                       Plaintiffs, Appellees,

                                 v.

              AUTOKIREY, INC. D/B/A AUTOCENTRO TOYOTA,

                       Defendant, Appellant.


                               ERRATA

     The opinion of this court issued August 11, 2004 should be
amended as follows:

     On the cover page in the second paragraph listing the
attorneys, delete "with whom Edificio Asociacion de Maestros was on
brief,".

     On page 24, line 8, delete "Each party shall bear its own
costs." and insert:

          Pursuant to 49 U.S.C. § 32710(b), we direct
          the district court to award attorney's fees
          and costs related to this appeal in an
          appropriate amount. 49 U.S.C. § 32710(b) (in
          "[c]ivil actions by private persons" brought
          to enforce the Odometer Act, "[t]he court
          shall award costs and a reasonable attorney's
          fee to the person when a judgment is entered
          for that person").